DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-16 are pending and Claims 1-8 have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 03/11/2016 has been taken into account.

Response to Amendment
In the amendment dated 12/08/2020, the following has occurred: Claim 1 has been amended; No claims have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action

Response to Arguments
Applicant's arguments filed 07/15/2020 have been fully considered but they are not persuasive.
In response to applicant’s argument that: “This structure clarifies the turning member 61 and also distinguishes over the combination of the cited art. For example, Kida discloses a rotating body 14 supported by fixing bracket 11. Most of the rotating body 14 structure is beyond the outer edges of the fixing bracket 11. In Katou, the turning member is link arm 3 which is a flat solid arm which supports a wire harness 7 on top or on bottom, but has no hollow interior for a wire harness to pass through. The wire harness is attached to the link arm and does not pass through an axis of pivotal support of the turning member. As can be seen below, the rotating body 14 of Kida (FIG. 2) and the link arm 3 of Katou (FIG. 1) when combined, fail to teach or . 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Additionally, it should be noted that the examiner is willing to discuss potential after-final amendments with the attorney in an interview.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claim 1 recites “a turning member, which does not extend beyond the exterior edges of the support”, however, Figs. 4A-4B of the pending application clearly show a portion 614 of the turning member protruding beyond the perimeter of the support. As such, it is clear that at the time the application was filed the inventors did not have possession of a turning member that does not extend beyond the exterior edges of a support, but instead a turning member with a projecting portion that extends beyond the exterior edge of the support which is how the invention has been interpreted for examination. 

    PNG
    media_image1.png
    613
    594
    media_image1.png
    Greyscale

I: 15/067,813; Fig. 4A-4B
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kida et al. (JP 2010-023757) in view of Katou et al. (US Patent No. 8,242,366).
Regarding Claim 1, Kida discloses a power-supplying device comprising: a support (Kida: Fig. 2; 11) that is to be affixed to a sliding door or a vehicle body (Kida: Fig. 1A); a turning member (Kida: Fig. 2; 14) which does not extend beyond the exterior edges of the support [see 112(a) rejection above], pivotally supported by the support and into which a wire harness is inserted and the wire harness passes through an axis of pivotal support of the turning member (Kida: Fig. 2B, 4B, 5B; [0019]); and a coil spring (Kida: Fig. 2A, 6; 15), located between the support and the turning member, adapted to bias the turning member in a predetermined rotation direction, wherein the turning member includes a primary shaft (Kida: Fig. 2A; 33) protruding at one end thereof in an axial direction, a secondary shaft (Kida: Fig. 2A; 34) formed at another end thereof in the axial direction, and a projection portion (Kida: Fig. 5; 31b) formed adjacent to the primary shaft at the one end of turning member, and an engaged part (Kida: Annotated Fig. 2; E1), located on an other side of the projection portion, that is to be engaged with the support (Kida: [0021]), wherein the support includes a first support (Kida: Fig. 2A; 20) supporting the primary shaft and housing the coil spring, and a second support (Kida: Fig. 2A; 21) affixed to the first support and supporting the secondary shaft, wherein the second support includes a second-locking section (Kida: Fig. 3B; 21g) to be locked with a second end of the coil spring and the first support includes an engaging part (Kida: Annotated Fig. 2; E2) to be engaged with the engaged part, of the projection portion on the turning member, wherein by moving the first support relative to the turning member in a direction that is opposite to the biasing direction of the coil spring from a neutral condition in which the primary shaft is supported by the first support, a first end of the coil spring is locked with the turning member and the second end thereof is locked with the second-locking section, an engaging condition in which the turning member's rotation towards the biasing direction is restricted, the coil spring is elastically deformed, an initial biasing force is imparted and maintained (Kida: [0017]), and the engaging part and the engaged part are engaged with each other, is established, and the first support and the second support are made assembled to each other (Kida: Fig. 2B; [see note]), and wherein the engaging part and the engaged part are engaged with each other before the first support and the second support are made assembled to each other (see response to arguments).
Kida fails to disclose a support including a first support supporting the primary shaft and housing a coil spring, and a projection portion being provided with: a first-locking section, located on one side of the projection portion, adapted to be locked with a first end of the coil spring; and wherein the first support includes a second-locking section to be locked with a second end of the coil spring. However, Katou teaches a turning member (Katou: Fig. 3; 9) including a primary shaft protruding at one end thereof in an axial direction, and a projection portion (Katou: Fig. 3; 3) being provided with: a first-locking section (Katou: Fig. 3; 14), located on one side of the projection portion, adapted to be locked with a first end (Katou: Fig. 3; 6d) of a coil spring (Katou: Fig. 3; 6) at the one side of the axial direction; and a support including a first support (Katou: Fig. 3; 2) supporting the primary shaft and housing the coil spring, wherein the first support includes a second-locking section (Katou: Fig. 3; 15) to be locked with a second end (Katou: Fig. 3; 6e) of the coil spring.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring, support, and turning member in Kida with the (Katou: Col. 5, Ln. 6-28; Col. 6, Ln. 10-16). [Note: All that is required to read on this limitation is a support that can be rotated relative to its turning member in a direction opposite the biasing direction of a spring until respective parts of the support and turning member contact each other. This relationship is attainable by the structure in Kida, and furthermore as Kida states in [0017] that the reaction force applied by its spring is “always loaded”, it is clear that the claimed initial biasing force is also disclosed.]
Regarding Claim 2, Kida, as modified, teaches the power-supplying device as defined in Claim 1, wherein the turning member (Kida: Fig. 2; 14) is composed of a first-turning member (Kida: Fig. 2A; 31) including the primary shaft (Kida: Fig. 2A; 33), and the projection portion (Kida: Fig. 5; 31b), and a second-turning member (Kida: Fig. 2A; 30) including the secondary shaft (Kida: Fig. 2A; 34).
Regarding Claim 5, Kida, as modified, teaches the power-supplying device as defined in Claim 1, wherein the projection portion (Kida: Fig. 5; 31b) protrudes radially and outwardly with respect to the axial direction of the primary shaft (Kida: Fig. 2A; 33) of the turning member (Kida: Fig. 2; 14).
Claim 6 is rejected, as set forth in the rejection of claim 5.



    PNG
    media_image2.png
    808
    525
    media_image2.png
    Greyscale

II: Kida; Annotated Fig. 2

    PNG
    media_image3.png
    499
    577
    media_image3.png
    Greyscale

III: Katou; Annotated Fig. 3

Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kida et al. (JP 2010-023757) in view of Katou et al. (US Patent No. 8,242,366) as applied to claim 1 above, and further in view of Murayama et al. (US Patent No. 7,804,027).
Regarding Claim 3, Kida, as modified, teaches the power-supplying device as defined in Claim 1, but fails to disclose a second support including a restriction portion that restricts a rotational movement in a direction that is opposite to the biasing direction of the turning member so as not to rotate to or beyond a predetermined rotation position.
However, Murayama teaches a second support (Murayama: Fig. 10-11; 32, 35) including a restriction portion (Murayama: Fig. 10-11; 35) that restricts a rotational movement in a direction of a turning member so as not to rotate to or beyond a predetermined rotation position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second support in Kida with the interlocked restriction portion from Murayama in order to provide a means of adjusting the maximum transverse angular displacement range to a required angle (Murayama: Col. 12; Ln. 23-41), thereby allowing the structure to be adapted to different mounting locations.
Claims 4 is rejected, as set forth in the rejection of claim 3.
Claim 7-8 are rejected, as set forth in the rejection of claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.M/Examiner, Art Unit 3631   

   
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631